Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. No. 2020/0194721 A1), hereafter referred to as Lee, in view of Sung et al. (US Pub. No. 2019/0081273 A1), hereafter referred to as Sung.

As to claim 14, Lee discloses a display device (figs 1-2, [0012]-[0013]) comprising:
a substrate (fig 2, layers 101, 112, 114) including a transmission area (HA), a display area (EA) surrounding the transmission area (HA), and a non-display area (BA) between the transmission area (HA) and the display area (EA);
a plurality of insulating layers (116, 102, 124) disposed on the substrate (101, 112, 114);
a display element (130) disposed on the plurality of insulating layers (116, 102, 124) to correspond to the display area (EA), wherein the display element (130) includes a pixel electrode (132), an opposite electrode (136), and an intermediate layer (134) between the pixel electrode (132) and the opposite electrode (136);
a pixel definition layer (138) covering an edge of the pixel electrode (132), wherein an opening is defined through the pixel definition layer to correspond to a portion of the pixel electrode (opening in PDL layer 138 corresponding to electrode 132); and 
an organic material disposed at an inner surface of the opening of the pixel definition layer (portion of organic material layer 134 on sidewall surfaces of PDL 138 facing inside the opening that exposes the pixel electrode 132),
wherein a groove (110) is defined in the non-display area (BA), 
wherein the intermediate layer (layer 134) includes a hole transport layer, a light emitting layer and an electron transport layer ([0038]), and the intermediate layer (134) extends to the non-display area (BA) and is disconnected by the groove (fig 2, groove 110), and 
the groove (110) is defined in a multiple layer including a lower layer and an upper layer (fig 2, layers of groove 110), and at least one selected from the lower layer and the upper layer is defined by at least one of layers constituting the substrate (substrate 101, 112, 114). 
Lee discloses wherein the intermediate layer includes a hole transport layer, a light emitting layer and an electron transport layer, however, fails to explicitly teach that the intermediate layer is an organic material.  
Nonetheless, Sung discloses wherein an intermediate layer of a display element is an organic material ([0122]-[0124]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the intermediate layer of Lee with an organic material as taught by Sung since organic light emitting display devices allow for exhibiting high quality characteristics such as low power consumption, high luminance and face response speeds. 

As to claim 16, Lee in view of Sung disclose the display device of claim 14 (paragraphs above).
Lee further discloses wherein the substrate (101, 112, 114) includes:
a first base layer (101);
a first barrier layer (first layer of layer stack 112; [0033]) on the first base layer (101);
a second base layer (second layer of layer stack 112; [0033]) on the first barrier layer (first layer of layer stack 112); and 
a second barrier layer (114) on the second base layer (second layer of layer stack 112). 

As to claim 17, Lee in view of Sung disclose the display device of claim 16 (paragraphs above). 
Lee further discloses wherein the upper layer of the multiple layer includes the second barrier layer (fig 2, upper layer is considered to include layer 114), and 
the lower layer of the multiple layer includes the second base layer (fig 2, lower layer includes second layer of layer stack 112; [0033]). 
 
As to claim 18, Lee in view of Sung disclose the display device of claim 16 (paragraphs above).
Lee further discloses wherein the second barrier layer includes an inorganic material ([0034]), however, does not disclose wherein the second base layer includes an organic material. 
Nonetheless, Sung discloses wherein a substrate (fig 5, substrate 210) includes a second base layer that include an organic material ([0079]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the substrate of Lee with the organic layers taught by Sung since this will make a high quality flexible substrate for supporting the display. 

As to claim 19, Lee in view of Sung disclose the display device of claim 14 (paragraphs above).
Lee further discloses wherein the upper layer of the multiple layer includes an inorganic layer ([0034]), however, Lee does not disclose the lower layer of the multiple layer includes an organic layer located under the inorganic layer. 
Nonetheless, Sung discloses wherein a substrate (fig 5, substrate 210) includes a second base layer that include an organic material ([0079]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the substrate of Lee with the organic layers taught by Sung since this will make a high quality flexible substrate for supporting the display. 

As to claim 20, Lee in view of Sung disclose the display device of claim 14 (paragraphs above).
Lee further discloses a thin film encapsulation layer (140) disposed on the display element (130), wherein the thin film encapsulation layer (140) includes an inorganic encapsulation layer (142) and an organic encapsulation layer (144), 
wherein the inorganic encapsulation layer (142) continuously covers an inner surface of the groove (110). 

Allowable Subject Matter
Claims 1-13 are allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest all of the limitations of independent claim 1.  Specifically, the prior art fails to teach or suggest the method of manufacturing a display device, the method comprising: providing a mask layer covering the protection layer and a side surface of a bottom surface of the opening; removing a portion of the mask layer located on the bottom surface of the opening; forming a groove by removing a lower layer of the opening after the removing the portion of the mask layer on the bottom surface thereof; removing the mask layer; and removing the protection layer, as recited in claim 1.  Claims 2-13 are allowable because of their dependence on allowable independent claim 1.  Claim 15 is objected to as allowable because the prior art of record fails to teach or suggest an organic material disposed at an inner surface of the opening of the pixel definition layer, wherein the organic material includes a photoresist. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0355930; US 2021/0376293; and US 2020/0212140.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        6/15/2022